UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-02605 Franklin Money Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 12/31/14 Item 1. Reports to Stockholders. Franklin Templeton Investments Gain From Our Perspective ® At Franklin Templeton Investments, were dedicated to one goal: delivering exceptional asset management for our clients. By bringing together multiple, world-class investment teams in a single firm, were able to offer specialized expertise across styles and asset classes, all supported by the strength and resources of one of the worlds largest asset managers. This has helped us to become a trusted partner to individual and institutional investors across the globe. Focus on Investment Excellence At the core of our firm, youll find multiple independent investment teamseach with a focused area of expertisefrom traditional to alternative strategies and multi-asset solutions. And because our portfolio groups operate autonomously, their strategies can be combined to deliver true style and asset class diversification. All of our investment teams share a common commitment to excellence grounded in rigorous, fundamental research and robust, disciplined risk management. Decade after decade, our consistent, research-driven processes have helped Franklin Templeton earn an impressive record of strong, long-term results. Global Perspective Shaped by Local Expertise In todays complex and interconnected world, smart investing demands a global perspective. Franklin Templeton pioneered international investing over 60 years ago, and our expertise in emerging markets spans more than a quarter of a century. Today, our investment professionals are on the ground across the globe, spotting investment ideas and potential risks firsthand. These locally based teams bring in-depth understanding of local companies, economies and cultural nuances, and share their best thinking across our global research network. Strength and Experience Franklin Templeton is a global leader in asset management serving clients in over 150 countries. 1 We run our business with the same prudence we apply to asset management, staying focused on delivering relevant investment solutions, strong long-term results and reliable, personal service. This approach, focused on putting clients first, has helped us to become one of the most trusted names in financial services. 1. As of 12/31/13. Clients are represented by the total number of shareholder accounts. Not FDIC Insured | May Lose Value | No Bank Guarantee Contents Shareholder Letter 1 Semiannual Report Franklin Money Fund 3 Performance Summary 5 Your Funds Expenses 6 Financial Highlights and Statement of Investments 7 Financial Statements 10 Notes to Financial Statements 13 The Money Market Portfolios 17 Shareholder Information 27 franklintempleton.com Semiannual Report Franklin Money Fund This semiannual report for Franklin Money Fund covers the period ended December 31, 2014. Your Funds Goal and Main Investments The Fund seeks to provide as high a level of current income as is consistent with preservation of shareholders capital and liquidity. The Fund invests through The Money Market Portfolio (the Portfolio) mainly in high-quality, short-term U.S. dollar denominated money market securities of domestic and foreign issuers. The Fund attempts to maintain a stable $1.00 share price. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency or institution. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Performance Overview In an effort to promote economic growth, the Federal Reserve Board (Fed) held short-term interest rates at a historically low level during the six-month period under review. As a result, the Funds Class A and R6 shares seven-day effective yields remained unchanged at 0.00% from June 30, 2014, through December 31, 2014, as shown in the Performance Summary on page 5. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Economic and Market Overview The U.S. economy continued to grow during the six-month period ended December 31, 2014, resulting largely from increased personal consumption, business investment and federal defense spending in some quarters. Manufacturing activity increased through the period under review. The housing market improved as home prices rose and mortgage rates generally moderated. The unemployment rate declined to 5.6% in December 2014 from 6.1% in June. 1 Retail sales rose as consumer spending increased, supported by job growth and lower gasoline prices. Inflation, as measured by the Consumer Price Index, remained low for the period. After gradually reducing its large-scale bond purchases, the Fed ended its bond buying program in October, based on its view that underlying economic strength could support ongoing progress in labor market conditions. But it continued its practice of maintaining holdings of longer term securities at sizable levels. The Fed also noted that although inflation might remain low in the near term, the likelihood of inflation running persistently below 2% had diminished. Toward period-end, the Fed stated that it could be patient with regard to raising interest rates and that the interest rate might not rise for at least a couple of meetings, possibly implying at least the first two meetings of 2015. The 10-year Treasury yield declined from 2.53% at the beginning of the period to 2.17% at period-end, as investors shifted to less risky assets given the crises in Ukraine and the Middle East, weak economic data in Europe and Japan, record-low bond yields and lower Treasury issuance. Portfolio Breakdown 12/31/14 % of Total Net Assets Commercial Paper % Certificates of Deposit % U.S. Government & Agency Securities % Repurchase Agreements % Other Net Assets % 1. Source: Bureau of Labor Statistics. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 9. franklintempleton.com Semiannual Report | 3 FRANKLIN MONEY FUND Investment Strategy Consistent with our strategy, we invest, through the Portfolio, mainly in high-quality, short-term U.S. dollar denominated money market securities of domestic and foreign issuers, including bank obligations, commercial paper, repurchase agreements and U.S. government securities. We maintain a dollar-weighted average portfolio maturity of 60 days or less and a dollar-weighted average life of 120 days or less. We seek to provide shareholders with a high-quality, conservative investment vehicle; thus, we do not invest the Funds cash in derivatives or other relatively volatile securities that we believe involve undue risk. Managers Discussion The six months under review were characterized by extremely low short-term interest rates, which pressured money market yields. We continued to invest the Portfolios assets in high-quality money market securities. On December 31, 2014, for example, 100% of the securities purchased for the Portfolio carried short-term credit ratings of A-1 or P-1, or higher, by independent credit rating agency Standard & Poors or Moodys Investors Service. 2 We appreciate your support, welcome new shareholders and look forward to serving your investment needs in the years ahead. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. These do not indicate ratings of the Fund. 4 | Semiannual Report franklintempleton.com FRANKLIN MONEY FUND Performance Summary as of December 31, 2014 1 Seven -Day Seven -Day Seven -Day Annualized Yield Total Annual Share Class (Symbol) Effective Yield 2 Annualized Yield (without waiver) Operating Expenses 3 A (FMFXX) 0.00 % 0.00 % -0.44 % 0.57 % R6 (FRRXX) 0.00 % 0.00 % -0.33 % 0.46 % Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. Please go to franklintempleton.com or call (800) 342-5236 for most recent month-end performance. 1. The Fund has a voluntary fee waiver that may be modified or discontinued at any time, and without further notice. Class R6 has a fee waiver contractually guaranteed through at least 10/31/15. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. There is no guarantee the Fund will be able to avoid a negative yield. 2. The seven-day effective yield assumes compounding of daily dividends, if any. 3. Figures are as stated in the Fund’s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Annualized and effective yields are for the seven-day period ended 12/31/14. The Fund’s average weighted life and average weighted maturity were each 37 days. Yield reflects Fund expenses and fluctuations in interest rates on Portfolio investments. franklintempleton.com Semiannual Report | 5 FRANKLIN MONEY FUND Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 7/1/14 Value 12/31/14 Period* 7/1/1412/31/14 Class A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class R6 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of voluntary and contractual expense waivers, annualized for each class (A: 0.08%; R6: 0.08%), which includes the net expenses incurred by the Portfolio, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 6 | Semiannual Report franklintempleton.com FRANKLIN MONEY FUND Financial Highlights Six Months Ended December 31, 2014 Year Ended June 30, (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations – net investment income (loss) — (—) a Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return b —% —% —% —% —% —% Ratios to average net assets c Expenses before waiver and payments by affiliates d 0.59 % 0.57 % 0.61 % 0.59 % 0.60 % 0.61 % Expenses net of waiver and payments by affiliates d 0.08 % 0.08 % 0.13 % 0.13 % 0.19 % 0.22 % Net investment income (loss) —% —% —% —% —% (—)% e Supplemental data Net assets, end of period (000’s) $ 1,695,181 $ 1,668,506 $ 2,068,172 $ 1,666,221 $ 1,706,534 $ 1,876,147 a Amount rounds to less than $0.001 per share. b Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. c Ratios are annualized for periods less than one year. d The expense ratio includes the Fund’s share of the Portfolio’s allocated expenses. e Rounds to less than 0.01%. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 7 FRANKLIN MONEY FUND FINANCIAL HIGHLIGHTS Six Months Ended Year Ended December 31, 2014 June 30, (unaudited) a Class R6 Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ $ $ Income from investment operations  net investment income    Net asset value, end of period $ $ $ Total return b % % % Ratios to average net assets c Expenses before waiver and payments by affiliates d % % % Expenses net of waiver and payments by affiliates d % % % Net investment income % % % Supplemental data Net assets, end of period (000s) $ $ $ 5 a For the period May 1, 2013 (effective date ) to June 30, 2013. b Total return is not annualized for period less than one year. c Ratios are annualized for periods less than one year. d The expense ratio includes the Funds share of the Portfolios allocated expenses. 8 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN MONEY FUND Statement of Investments, December 31, 2014 (unaudited) Shares Value Mutual Funds (Cost $1,749,049,705) 99.9% a The Money Market Portfolio $ Other Assets, less Liabilities 0.1% Net Assets 100.0% $ a Non-income producing. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 9 FRANKLIN MONEY FUND Financial Statements Statement of Assets and Liabilities December 31, 2014 (unaudited) Assets: Investment in Portfolio, at value and cost $ 1,749,049,705 Receivables: Capital shares sold 9,971,788 Affiliates 790,144 Total assets 1,759,811,637 Liabilities: Payables for capital shares redeemed 8,167,942 Accrued expenses and other liabilities 454,475 Total liabilities 8,622,417 Net assets, at value $ 1,751,189,220 Net assets consist of paid-in capital $ 1,751,189,220 Class A: Net assets, at value $ 1,695,181,078 Shares outstanding 1,695,264,665 Net asset value per share a $ 1.00 Class R6: Net assets, at value $ 56,008,142 Shares outstanding 56,008,142 Net asset value per share $ 1.00 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 10 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN MONEY FUND FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2014 (unaudited) Investment income: Dividends from Portfolio $  Expenses: Administrative fees (Note 3a) Transfer agent fees: (Note 3c) Class A Class R6 49 Reports to shareholders Registration and filing fees Professional fees Trustees fees and expenses Other Total expenses Expenses waived/paid by affiliates (Note 3d) ) Net expenses  Net investment income $  franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 11 FRANKLIN MONEY FUND FINANCIAL STATEMENTS Statements of Changes in Net Assets Six Months Ended December 31, 2014 Year Ended (unaudited) June 30, 2014 Increase (decrease) in net assets: Net investment income from operations $  $  Capital share transactions: (Note 2) Class A ) Class R6 Total capital share transactions ) Net increase (decrease) in net assets ) Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period $ End of period $ $ 12 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN MONEY FUND Notes to Financial Statements (unaudited) 1. Organization and Significant Accounting Policies Franklin Money Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund offers two classes of shares: Class A and Class R6. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for transfer agent fees. The Fund invests substantially all of its assets in The Money Market Portfolio (Portfolio), which is registered under the 1940 Act as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. GAAP. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of the Funds investment in the Portfolio. The financial statements of the Portfolio, including the Statement of Investments, are included elsewhere in this report and should be read in conjunction with the Funds financial statements. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Fund holds Portfolio shares that are valued at the closing net asset value of the Portfolio. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. At December 31, 2014, the Fund owned 9.22% of the Portfolio. b. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Income received from the Portfolio and estimated expenses are accrued daily. Dividends from net investment income are normally declared and distributed daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Net investment income, not including class specific expenses, is allocated daily to each class of shares based upon the relative value of the settled shares of each class. Realized and unrealized gains and losses are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. franklintempleton.com Semiannual Report | 13 FRANKLIN MONEY FUND NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Significant Accounting Policies (continued) e. Guarantees and Indemnifications Under the Fund’s organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. Shares of Beneficial Interest At December 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2014 June 30, 2014 Class A Shares: Shares sold $ 962,257,879 $ 2,213,266,668 Shares redeemed (935,582,601 ) (2,612,932,932 ) Net increase (decrease) $ 26,675,278 $ (399,666,264 ) Class R6 Shares: Shares sold $ 14,533,011 $ 61,751,806 Shares redeemed (12,692,579 ) (7,589,096 ) Net increase (decrease) $ 1,840,432 $ 54,162,710 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers, directors and/or trustees of the Portfolio and of the following subsidiaries: Subsidiary Affiliation Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Administrative Fees The Fund pays an administrative fee to FT Services based on the Fund’s average daily net assets as follows: Annualized Fee Rate Net Assets 0.455% Up to and including $100 million 0.330% Over $100 million, up to and including $250 million 0.280% In excess of $250 million 14 | Semiannual Report franklintempleton.com FRANKLIN MONEY FUND NOTES TO FINANCIAL STATEMENTS (UNAUDITED) b. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: CDSC retained $ c. TransferAgent Fees Class A pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended December 31, 2014, the Fund paid transfer agent fees of $981,764, of which $600,246 was retained by Investor Services. d. Waiver and Expense Reimbursements In efforts to prevent a negative yield, FT Services and Investor Services have voluntarily agreed to waive or limit their respective fees, assume as their own expense certain expenses otherwise payable by the Fund and if necessary, make a capital infusion into the Fund. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by FT Services or Investor Services at any time, and without further notice. There is no guarantee that the Fund will be able to avoid a negative yield. Additionally, Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees do not exceed 0.01% until October 31, 2015. 4. Income Taxes At December 31, 2014, the cost of investments for book and income tax purposes was the same. 5. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. franklintempleton.com Semiannual Report | 15 FRANKLIN MONEY FUND NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 6. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. The amendments will require certain money market funds to sell and redeem shares at prices based on their market value (a floating net asset value). It will also allow money market funds to impose liquidity fees and suspend redemptions temporarily, and will impose new requirements related to diversification, stress testing, and disclosure. Management is currently evaluating the impact of these rule amendments. Compliance dates for the various amendments range from nine months to two years. 7. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 16 | Semiannual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS Financial Highlights The Money Market Portfolio Six Months Ended December 31, 2014 Year Ended June 30, (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income (loss) — — — (—) a — a 0.001 Net realized and unrealized gains (losses) a — Total from investment operations — a — a — a — a — a 0.001 Less distributions from net investment income — (—) a (0.001 ) Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return b —% —% —% —% 0.04 % 0.06 % Ratios to average net assets c Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates d 0.08 % 0.08 % 0.13 % 0.13 % 0.15 % e 0.15 % Net investment income (loss) —% —% —% (—)% f 0.04 % 0.06 % Supplemental data Net assets, end of period (000’s) $ 18,974,688 $ 23,491,469 $ 18,744,530 $ 14,065,932 $ 12,092,511 $ 8,924,640 a Amount rounds to less than $0.001 per share. b Total return is not annualized for periods less than one year. c Ratios are annualized for periods less than one year. d Benefit of expense reduction rounds to less than 0.01%. e Benefit of waiver and payments by affiliates rounds to less than 0.01%. f Rounds to less than 0.01%. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 17 THE MONEY MARKET PORTFOLIOS Statement of Investments, December 31, 2014 (unaudited) The Money Market Portfolio Principal Amount* Value Investments 92.4% Certificates of Deposit 22.1% Bank of Montreal, Chicago Branch, 0.12%, 1/05/15 240,000,000 $ 240,000,000 Bank of Montreal, Chicago Branch, 0.11%, 1/06/15 275,000,000 275,000,000 Bank of Montreal, Chicago Branch, 0.08%, 1/13/15 90,000,000 90,000,000 Bank of Montreal, Chicago Branch, 0.14%, 2/02/15 250,000,000 250,000,000 Bank of Montreal, Chicago Branch, 0.13%, 2/09/15 275,000,000 275,000,000 Bank of Nova Scotia, Houston Branch, 0.10%, 1/07/15 230,000,000 230,000,000 Bank of Nova Scotia, Houston Branch, 0.11%, 2/04/15 320,000,000 320,001,511 Bank of Nova Scotia, Houston Branch, 0.08%, 2/23/15 225,000,000 225,000,000 Bank of Nova Scotia, Houston Branch, 0.10% - 0.14%, 1/05/15 - 4/01/15 195,000,000 195,000,000 The Toronto-Dominion Bank, New York Branch, 0.17%, 1/09/15 500,000,000 500,000,000 The Toronto-Dominion Bank, New York Branch, 0.11%, 2/12/15 220,000,000 220,000,000 The Toronto-Dominion Bank, New York Branch, 0.19%, 4/08/15 130,000,000 130,000,000 The Toronto-Dominion Bank, New York Branch, 0.19%, 5/04/15 240,000,000 240,000,000 Wells Fargo Bank NA, California Branch, 0.15%, 3/05/15 250,000,000 250,000,000 Wells Fargo Bank NA, California Branch, 0.15%, 3/06/15 250,000,000 250,000,000 Wells Fargo Bank NA, California Branch, 0.17%, 3/11/15 500,000,000 500,000,000 Total Certificates of Deposit (Cost $4,190,001,511) 4,190,001,511 a Commercial Paper 56.9% Chevron Corp., 2/10/15 200,000,000 199,980,000 Chevron Corp., 1/06/15 - 4/20/15 887,997,000 887,902,475 Coca-Cola Co., 1/09/15 - 1/15/15 75,000,000 74,997,861 Eli Lilly & Co., 3/17/15 89,410,000 89,387,648 Export Development Canada, 2/10/15 (Canada) 200,000,000 199,982,222 Export Development Canada, 2/02/15 - 5/04/15 (Canada) 700,000,000 699,863,118 Export Development Canada, 6/08/15 (Canada) 225,000,000 224,871,625 Exxon Mobil Corp., 1/08/15 270,000,000 269,995,800 Exxon Mobil Corp., 1/09/15 100,000,000 99,998,445 Exxon Mobil Corp., 2/04/15 190,000,000 189,987,439 Google Inc., 2/18/15 70,000,000 69,992,533 Merck & Co. Inc., 3/10/15 300,000,000 299,932,000 Merck & Co. Inc., 3/11/15 300,000,000 299,931,000 Merck & Co. Inc., 3/12/15 450,000,000 449,895,000 Microsoft Corp., 1/02/15 - 1/13/15 61,500,000 61,498,811 Microsoft Corp., 1/14/15 230,000,000 229,993,735 Microsoft Corp., 2/18/15 410,000,000 409,948,000 Microsoft Corp., 2/25/15 275,000,000 274,957,986 Procter & Gamble Co., 2/10/15 250,000,000 249,977,778 Procter & Gamble Co., 3/11/15 290,000,000 289,938,858 Procter & Gamble Co., 1/08/15 - 3/16/15 588,860,000 588,797,695 Province of British Columbia, 3/20/15 - 6/19/15 135,800,000 135,750,964 Province of Ontario, 1/05/15 (Canada) 445,000,000 444,994,939 Province of Ontario, 3/02/15 (Canada) 315,000,000 314,947,500 Province of Ontario, 1/02/15 - 3/03/15 (Canada) 355,455,000 355,427,431 Quebec Treasury Bill, 1/05/15 (Canada) 820,000,000 819,992,889 Quebec Treasury Bill, 2/02/15 (Canada) 160,000,000 159,987,200 Royal Bank of Canada, 1/02/15 (Canada) 250,000,000 249,999,722 Royal Bank of Canada, 1/05/15 (Canada) 200,000,000 199,998,667 Royal Bank of Canada, 1/30/15 (Canada) 120,000,000 119,993,233 Royal Bank of Canada, 3/12/15 (Canada) 200,000,000 199,926,111 Royal Bank of Canada, 5/11/15 (Canada) 200,000,000 199,870,000 18 | Semiannual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The Money Market Portfolio (continued) Principal Amount* Value Investments (continued) a Commercial Paper (continued) Total Capital Canada Ltd., 1/05/15 (France) 225,000,000 $ 224,998,000 Total Capital Canada Ltd., 2/24/15 (France) 264,000,000 263,960,400 Total Capital Canada Ltd., 2/26/15 (France) 338,000,000 337,947,422 Total Capital Canada Ltd., 3/02/15 (France) 206,500,000 206,465,583 United Parcel Service Inc., 2/02/15 300,000,000 299,968,000 United Parcel Service Inc., 2/03/15 100,000,000 99,990,833 Total Commercial Paper (Cost $10,796,048,923) 10,796,048,923 U.S. Government and Agency Securities 11.1% a FHLB, 1/07/15 100,000,000 99,998,983 1/09/15 284,500,000 284,496,523 2/04/15 642,100,000 642,053,872 a,b International Bank for Reconstruction and Development, 1/12/15 (Supranational) 200,000,000 199,998,167 1/20/15 (Supranational) 200,000,000 199,994,986 2/03/15 (Supranational) 300,000,000 299,986,250 1/06/15 - 2/04/15 (Supranational) 250,000,000 249,994,542 a U.S. Treasury Bill, 1/02/15 133,000,000 133,000,000 Total U.S. Government and Agency Securities (Cost $2,109,523,323) 2,109,523,323 Total Investments before Repurchase Agreements (Cost $17,095,573,757) 17,095,573,757 c Repurchase Agreements 2.3% Barclays Capital Inc., 0.02%, 1/02/15 (Maturity Value $150,000,167) Collateralized by U.S. Treasury Notes, 0.875%, 7/31/19 (valued at $153,781,989) 150,000,000 150,000,000 Goldman, Sachs & Co., 0.07%, 1/02/15 (Maturity Value $75,000,292) Collateralized by U.S. Government and Agency Securities, 1.88%, 9/10/19 (valued at $76,978,946) 75,000,000 75,000,000 HSBC Securities (USA) Inc., 0.06%, 1/02/15 (Maturity Value $205,000,683) Collateralized by U.S. Government and Agency Securities, 0.00% - 5.50%, 1/08/15 - 11/26/19 (valued at $209,101,992) 205,000,000 205,000,000 Merrill Lynch, Pierce, Fenner & Smith Inc., 0.05%, 1/02/15 (Maturity Value $5,000,014) Collateralized by U.S. Treasury Notes, 2.00%, 7/31/20 (valued at $5,100,037) 5,000,000 5,000,000 Total Repurchase Agreements (Cost $435,000,000) 435,000,000 Total Investments (Cost $17,530,573,757) 92.4% 17,530,573,757 Other Assets, less Liabilities 7.6% 1,444,113,806 Net Assets 100.0% $ 18,974,687,563 See Abbreviations on page 26. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The security is traded on a discount basis with no stated coupon rate. b A supranational organization is an entity formed by two or more central governments through international treaties. c See Note 1(b) regarding repurchase agreements. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 19 THE MONEY MARKET PORTFOLIOS Financial Statements Statement of Assets and Liabilities December 31, 2014 (unaudited) The Money Market Portfolio Assets: Investments in securities, at amortized cost $ 17,095,573,757 Repurchase agreements, at value and cost 435,000,000 Total investments $ 17,530,573,757 Cash 1,445,065,337 Interest receivable 816,809 Total assets 18,976,455,903 Liabilities: Payables: Management fees 1,602,723 Professional fees 98,394 Accrued expenses and other liabilities 67,223 Total liabilities 1,768,340 Net assets, at value $ 18,974,687,563 Net assets consist of: Paid-in capital $ 18,977,310,247 Accumulated net realized gain (loss) (2,622,684 ) Net assets, at value $ 18,974,687,563 Shares outstanding 18,977,311,845 Net asset value per share $ 1.00 20 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2014 (unaudited) The Money Market Portfolio Investment income: Interest $ 9,047,819 Expenses: Management fees (Note 3a) 16,267,359 Custodian fees (Note 4) 97,724 Reports to shareholders 4,329 Professional fees 105,079 Other 20,300 Total expenses 16,494,791 Expense reductions (Note 4) (16,369 ) Expenses waived/paid by affiliates (Note 3c) (7,430,603 ) Net expenses 9,047,819 Net investment income — Net realized gain (loss) from investments 3,120 Net increase (decrease) in net assets resulting from operations $ 3,120 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 21 THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statements of Changes in Net Assets The Money Market Portfolio Six Months Ended December 31, 2014 Year Ended (unaudited) June 30, 2014 Increase (decrease) in net assets: Operations: Net investment income $ — $ — Net realized gain (loss) from investments 3,120 1,371 Net increase (decrease) in net assets resulting from operations 3,120 1,371 Capital share transactions (Note 2) (4,516,784,634 ) 4,746,937,620 Net increase (decrease) in net assets (4,516,781,514 ) 4,746,938,991 Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period 23,491,469,077 18,744,530,086 End of period $ 18,974,687,563 $ 23,491,469,077 22 | Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS Notes to Financial Statements (unaudited) The Money Market Portfolio 1. Organization and Significant Accounting Policies The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares of the Portfolio are issued in private placements and are exempt from registration under the Securities Act of 1933. The following summarizes the Portfolios significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolios Board of Trustees (the Board), the Portfolios administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the seller, collateralized by securities which are delivered to the Portfolios custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio, in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at period end, as indicated in the Statement of Investments, had been entered into on December 31, 2014. c. Income Taxes It is the Portfolios policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Portfolio recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2014, and for all open tax years, the Portfolio has determined that no liability for unrecognized tax benefits is required in the Portfolios financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. franklintempleton.com Semiannual Report | 23 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The Money Market Portfolio (continued) 1. Organization and Significant Accounting Policies (continued) e. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At December 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolios shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2014 June 30, 2014 Shares sold $ $ Shares redeemed ) ) Net increase (decrease) $ ) $ 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of the Franklin Money Fund, the Franklin Templeton Money Fund Trust, the Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. b. TransferAgent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the Portfolio will be able to avoid a negative yield. 24 | Semiannual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The Money Market Portfolio (continued) d. OtherAffiliated Transactions At December 31, 2014, the shares of the Portfolio were owned by the following entities: Percentage of Shares Outstanding Shares Institutional Fiduciary Trust  Money Market Portfolio % Franklin Money Fund % Franklin Templeton Money Fund Trust  Franklin Templeton Money Fund % 4. Expense Offset Arrangement The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolios custodian expenses. During the period ended December 31, 2014, the custodian fees were reduced as noted in the Statement of Operations. 5. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2014, the Portfolio had capital loss carryfor-wards of $2,625,804 expiring in 2017. At December 31, 2014, the cost of investments for book and income tax purposes was the same. 6. Fair Value Measurements The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2014, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. franklintempleton.com Semiannual Report | 25 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The Money Market Portfolio (continued) 7. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. The amendments will require certain money market funds to sell and redeem shares at prices based on their market value (a floating net asset value). It will also allow money market funds to impose liquidity fees and suspend redemptions temporarily, and will impose new requirements related to diversification, stress testing and disclosure. Management is currently evaluating the impact of these rule amendments. Compliance dates for the various amendments range from nine months to two years. 8. Subsequent Events The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FHLB Federal Home Loan Bank 26 | Semiannual Report franklintempleton.com FRANKLIN MONEY FUND Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. franklintempleton.com Semiannual Report | 27 This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers.
